Name: Commission Regulation (EEC) No 1333/82 of 28 May 1982 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount for aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  defence;  legal form of organisations;  economic policy;  consumption
 Date Published: nan

 No L 150/78 Official Journal of the European Communities 29. 5. 82 COMMISSION REGULATION (EEC) No 1333/82 of 28 May 1982 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount for aid whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 2191 /81 (3), as last amended by Regulation (EEC) No 3205/81 (4), and Commission Regulation (EEC) No 2192/81 (*), as last amended by Regulation (EEC) No 2891 /81 (6), fixed the level of aid for the purchase of butter by non-profit making institutions and organiza ­ tions and by the armies and similar forces of the Member States ; whereas in view of market trends, it seems necessary to adjust the amount of this aid ; In Article 2 ( 1 ) of Regulation (EEC) No 2191 /81 and in Article 2 ( 1 ) of Regulation (EEC) No 2192/81 ' 170 ECU' is in each case replaced by ' 187 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . (3 OJ No L 213, 1 . 8 . 1981 , p. 20 . (4) OJ No L 322, 11 . 11 . 1981 , p . 16 . 0 OJ No L 213, 1 . 8 . 1981 , p . 24. Is) OJ No L 286, 8 . 10 . 1981 , p . 14.